Citation Nr: 0305208	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  00-16 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for recurrent subluxation 
of the right shoulder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to 
February 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the veteran's claim for 
service connection for recurrent subluxation of the right 
shoulder.  The veteran filed a timely appeal to this adverse 
determination.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  Disability due to recurrent subluxation of the right 
shoulder is causally related to an injury in service.


CONCLUSION OF LAW

Recurrent subluxation of the right shoulder was incurred in 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002); 66 Fed. Reg. 45630-32 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 3.159).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist; Duty to Notify

As a preliminary matter, the Board notes that on November 9, 
2000, during the pendency of this appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation eliminated the well-
grounded claim requirement, expanded the duty of VA to notify 
the appellant and the representative, and enhanced its duty 
to assist an appellant in developing the information and 
evidence necessary to substantiate a claim.  See generally 
VCAA.  VA issued regulations to implement the VCAA in August 
2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  It appears that VA has generally complied 
with these requirements in this case.  However, in light of 
the Board's instant decision, which constitutes a full grant 
of benefits sought by the veteran on appeal, the Board finds 
that a full and detailed analysis of VA's compliance with 
these new requirements is not needed, as the veteran could 
derive no potential benefit from any additional development 
or notice.

Similarly, the Board observes that in February 2003, the 
Board's received new evidence in this case, consisting of the 
February 2003 VA orthopedic examination report discussed in 
detail below.  The veteran has not yet been provided a copy 
of this new evidence, and been allowed the applicable time to 
respond to this evidence.  However, the Board again finds 
that in light of the full grant of the benefits sought on 
appeal, the veteran has not been prejudiced by the Board's 
consideration of this evidence at this time. See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

Pertinent Laws and Regulations

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
Supp. 2002); 38 C.F.R. § 3.303(a) (2002). 

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, supra.; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West Supp. 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



Factual Background

The veteran's service medical records reveal that at the time 
of his medical examination at service entrance conducted in 
January 1975, the veteran's upper extremities were noted to 
be normal, and no right shoulder disability was noted.  
However, the veteran also completed a report of medical 
history at that time, which indicated a pre-service right 
shoulder injury.  Specifically, in the section reserved for 
"Physician's summary and elaboration of pertinent data," 
completed by the examining physician, it was noted that the 
veteran had suffered a "fracture of rt. humerus, healed, no 
sequelae."

On January 31, 1975, the veteran sought treatment for 
complaints of right shoulder pain.  At that time, it was 
noted that the veteran had a history of a broken shoulder two 
years earlier.  The veteran was referred to an orthopedist 
for further consultation.

At the time of the orthopedic examination, conducted later 
that same day, the veteran complained of a one-week history 
of right shoulder locking, most often occurring while doing 
pull-ups.  Examination revealed a full range of motion.  The 
veteran was able to do push-ups without difficulty.  However, 
when pull-ups were attempted, the right shoulder subluxated 
posteriorly.  Similarly, when the right arm was abducted and 
brought forward the right shoulder subluxated posteriorly.  
The veteran denied a prior history of this problem.  The 
examiner noted that x-rays of the veteran's right shoulder 
were within normal limits.  The examiner then commented as 
follows:

While pt. denied prior hx [history] of 
this problem, I believe that this 
represents a form of voluntary posterior 
dislocation of the shoulder.  Certainly 
there has been no injury while in the 
USMC, and therefore it is not service 
aggravated.

The examiner recommended a survey with existed prior to entry 
(EPTE) diagnosis of subluxation of the right shoulder 
posteriorly.

On February 5, 1975, the veteran underwent a Medical Board 
Survey.  At that time, the Board rendered a diagnosis of 
subluxation, shoulder, right, recurrent, EPTE.  The Board 
offered the following observations and conclusions:

According the man's own statement, 
accepted by the board, he has no history 
of shoulder dislocation prior to 
enlistment; however, he has had at least 
one episode of one trauma to the shoulder 
girdle in which he broke both collar 
bones.  This was six years ago in a mini-
bike accident.  Subsequently, he 
sustained trauma to the left shoulder 
playing football.  He cannot recall if he 
has had any trauma to the right shoulder.  
He revealed his history to AFEES 
examiners; however, no abnormality was 
noted by them.  He came to medical 
attention approximately two weeks after 
arrival at MCRD, SDiego, when he 
developed "shoulder locking" most often 
occurring when doing pull-ups.  He was 
seen in consultation by an orthopedist 
who felt that anytime the arm was 
abducted and brought forward the shoulder 
subluxated posteriorly.  X-rays of the 
shoulder were unremarkable.  It was the 
recommendation of the orthopedist that he 
be separated from the naval service.

...Examination of the shoulder is normal.  
Musculature of the shoulder girdle is 
normal; however, with abduction an [sic] 
popping and locking is noted which he 
quite readily reduces himself.

It is the opinion of the board that he 
does not meet the minimum standards for 
enlistment or induction as set forth in 
AR 40-501, that he has no unfitting 
physical disability incurred in or nor 
aggravated by active military service, 
and the indicated disposition of the 
board is that he be discharged.

The Board also noted that the veteran had appeared before the 
board in person, was informed of the findings and 
recommendations of the board, and did not wish to submit a 
statement in rebuttal.

In the cover sheet to the medical board report, it was 
indicated that the veteran was suffering from recurrent 
subluxation of the right shoulder, that the cause of the 
injury was a motor vehicle accident, and that the origin of 
the condition was "EPTE - not aggravated by service."

The veteran's claims file contains several pages of pre-
service outpatient treatment notes dated from July 1964 to 
September 1969, apparently from Wyandotte General Hospital 
(although this is not entirely clear).  In any case, these 
notes indicate that the veteran fractured his clavicle in 
September 1964, at which time x-rays of the veteran's left 
shoulder were taken.  They also indicate that several years 
later, in August 1969, sutures were removed, and a figure-8 
support splint was removed from the veteran's clavicle, which 
apparently had been injured in a second incident.  A note in 
September 1969 indicates that the veteran's clavicle was 
checked and found to be "ok," and that he was advised not 
to go to the gym for three weeks.  These notes appear to be 
summary notes, as the nature, extent, and cause of these 
injuries were not provided.

Relevant post-service evidence includes treatment notes from 
Henry Ford Hospital dated from January 1976 to May 1979.  
Although these records reflect rather frequent outpatient 
treatment, there were no complaints or diagnoses of, or 
treatment for, right shoulder problems.

The first post-service evidence of any right shoulder 
problems is found in a medical report from Wyandotte General 
Hospital dated in July 1979.  At that time, it was noted that 
the veteran had presented to the Orthopedic Services with a 
diagnosis of recurrent subluxation of the right shoulder.  
The veteran reported that he had been in an altercation 
earlier that year, and that since that time his shoulder felt 
like it continued to slip in and out of place.  He indicated 
that historically, he had had trouble lifting and using the 
shoulder because of pain.  The examiner further indicated 
that "It should be noted that the shoulder completely 
dislocated in 1969."  This medical report indicates that the 
veteran underwent a modified Magnusson repair of the right 
shoulder, consisting of transferring and stapling the 
subscapularis tendon and cleaning the glenoid cavity.

The veteran was also seen at Wyandotte General Hospital the 
previous month, in June 1979, for unrelated treatment for 
lumbosacral strain.  However, this report is relevant in that 
the veteran's medical history was noted to include the fact 
that the veteran "had broken both shoulders in 1969, but had 
no residual problems from this."

The veteran was again seen at Wyandotte General Hospital in 
July 1999, at which time he complained of right shoulder pain 
since the previous night.  He reported that he had had 
"chronic pain problems in his right shoulder ever since he 
had it dislocated in the Marines 20 years ago."  He reported 
that every once in a while this pain would start bothering 
him again, and that is what had happened the previous 
evening.  He stated that there was no re-injury.  The 
examiner stated that x-rays of the right shoulder showed 
degenerative changes and the presence of a surgical staple, 
but no dislocation or fracture.  The final impression was of 
arthritis in the right shoulder.

Also of record is a Primary Care History & Physical Form from 
Henry Ford Wyandotte Hospital dated in September 1999.  At 
that time, the veteran complained of pain in the right 
shoulder and the right knee.  He reported that he had had an 
injury to the right shoulder as a Marine and had since had 
surgery.  He reported that his past medical history included 
degenerative joint disease of the right shoulder and a 
history of dislocation of the right shoulder.  The final 
assessment was of degenerative joint disease of the shoulder.

Most recently, the veteran underwent an examination at Henry 
Ford Health System in March 2001.  At that time, the veteran 
presented with complaints of chronic right shoulder pain.  He 
gave a history of a fractured clavicle of the right shoulder 
in 1969, a previous dislocation in 1975, and surgery in 1978 
with staple placement for a ruptured ligament.  The examiner 
stated that x-rays of the veteran's right shoulder were 
"essentially unremarkable."  The final impression was of 
right shoulder pain, chronic, with some improvement from 
previous examination.

In September 2000, the veteran testified at a hearing held 
before an RO hearing officer.  At that time, he stated that 
he sustained an injury to the right clavicle in a mini-bike 
accident in 1969, prior to entering the military, at which 
time his right clavicle was broken.  He indicated that during 
service, his right shoulder was never x-rayed, and that he 
never actually went in front of a medical board.  Instead, a 
drill instructor simply laid papers before him to sign and 
pressured him to hurry, and he did not realize until later 
what he had signed.  In other submissions, the veteran has 
indicated that his preservice injury was limited to the right 
clavicle, and did not in any way affect the right shoulder 
joint, which was first injured while in service.

In November 2001, the Board undertook additional development 
in this case.  The Board determined that, based on the 
conflicting evidence presented above, a VA medical opinion 
was required in order to sort out the date of onset and 
etiology of the veteran's right shoulder problems.  
Therefore, the veteran's claims file was sent to a VA 
orthopedist for his review.  Following an examination of the 
veteran and a review of the record, the examiner was 
requested to provide answers to the following questions:

(1)  What is the correct diagnostic classification of 
any current right shoulder disability?  In this regard, 
please expressly comment upon whether or not the claimant 
currently has degenerative joint disease of the right 
shoulder confirmed by x-rays.

(2)  With respect to a currently diagnosed right 
shoulder disability, is it obvious or manifest that the 
underlying cause of the current disability pre-existed the 
claimant's entry into service?  In this context, please 
comment upon whether the condition classified in service as 
recurrent subluxation of the right shoulder was or was not of 
congenital or developmental origins.

(3)  Assuming that the underlying cause of any current 
disability pre-existed the claimant's entry into service, did 
that disability increase in severity during or as a result of 
any disease or injury incurred in or aggravated in service?  
If an increase in disability occurred in service, was it 
beyond the natural progression, if any, of the underlying 
disability?

The veteran underwent the requested examination in February 
2003, at which time the examiner set forth in detail the 
veteran's medical and military history, conducted an 
examination, including x-rays and bone scans, and then 
rendered a diagnosis of status post reconstruction for 
anterior dislocation of the shoulder with early degenerative 
changes of the glenohumeral joint and persistent recurrent 
anterior subluxation of right shoulder.  The examiner then 
noted that he had reviewed the extensive general remarks 
provided in conjunction with his examination, and had 
reviewed the veterans' claims file.  He stated that after 
reviewing the records, he could not find anything to suggest 
that the veteran had a dislocation of the right shoulder 
prior to 1975.  He also stated that, with regard to the 
discussions about the veteran's right shoulder dislocation, 
some findings were not in line with the accepted medical 
conditions, namely the question of posterior dislocation, the 
method of surgery, which was mostly used for stabilization of 
anterior dislocation, and the fact that the examiner could 
not reproduce the posterior dislocation during his 
examination.

In response to the three questions posed to him by the Board, 
the examiner offered the following opinions:

1.  The correct diagnostic classification of the 
veteran's current right shoulder disability is persistent 
recurrent anterior subluxation with early degenerative 
changes of the glenohumeral joint.

	2.  It is not obvious that the underlying cause of the 
veteran's current disability preexisted his military service.  
It is a condition of recurrent subluxation, and this is not a 
congenital or developmental condition.

	3.  If it is assumed that the underlying cause of the 
veteran's current disability preexisted the veteran's entry 
into the service, the disability did not increase in severity 
while in the service.  However, this disability is a result 
of injury incurred in service.

Analysis

Following a review of the evidence, the Board finds that the 
veteran's recurrent subluxation of the right shoulder was 
incurred in service.  In making this determination, the Board 
has given great weight to the medical opinions of the VA 
examiner who performed the February 2003 VA examination, 
since he thoroughly examined the veteran, reviewed and 
discussed all of the medical evidence of record, including 
the veteran's service medical records and post-service 
medical records, and fully supported his medical opinions 
with medical rationales.  The Board finds that he adequately 
reconciled the conflicting medical evidence of record, and 
provided specific reasons why he believed that the evidence 
which disfavored the veteran's claim was unreliable and 
contrary to accepted medical principles.  Therefore, the 
Board finds that the evidence supports the grant of service 
connection for recurrent subluxation of the right shoulder.






ORDER

Service connection for recurrent subluxation of the right 
shoulder is granted.



	                        
____________________________________________
	RICHARD B. FRANK 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

